—In an action to recover damages for breach of contract, breach of warranty and negligence, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Adler, J.), dated April 30, 1985, as granted plaintiff’s motion for an order of protection with respect to certain items demanded in defendant’s notice for discovery and inspection.
Order reversed, insofar as appealed from, with costs, and plaintiff’s motion for a protective order is denied in its entirety.
Under the circumstances of this case, all of the Items *883demanded by defendant were properly discoverable. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.